NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4118-16T4

MICHAEL S. BARTH,

          Plaintiff-Appellant,

v.

BERNARDS TOWNSHIP, DAVID
CENTRELLI, individually and in his
official capacity as Bernards Township
Assessor, SOMERSET COUNTY NEW
JERSEY, SOMERSET COUNTY BOARD
OF TAXATION, ROBERT M. VANCE,
individually and in his official capacity
as Somerset County Tax Administrator,
JOHN M. LORE, ESQ., individually and
in his official capacity as president of the
Somerset County Tax Board,

     Defendants-Respondents.
__________________________________

                    Submitted February 26, 2019 – Decided March 11, 2019

                    Before Judges Fisher and Suter.

                    On appeal from the Tax Court of New Jersey, Docket
                    No. 0368-2016.

                    Michael S. Barth, appellant pro se.
            DiFrancesco, Bateman, Kunzman, Davis, Lehrer &
            Flaum, PC, attorneys for respondents Township of
            Bernards and David Centrelli (Martin Allen, of counsel;
            Edward W. Purcell, on the brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondents Somerset County New Jersey, Somerset
            County Board of Taxation, Robert M. Vance, and John
            M. Lore (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Michelle Capistrano Foster,
            Deputy Attorney General, on the brief).

PER CURIAM

      Plaintiff was once the beneficiary of a farmland tax assessment because

the property taxing authority believed he harvested maple syrup on his Bernards

Township property. In 2014, that assessment was revoked and rollback taxes 1

were imposed, eventually leading to plaintiff's appeal to the Tax Court, which

ultimately rejected plaintiff's position because he refused to permit an inspection

of his property. After careful review of the record and the parties' arguments,

we affirm the dismissal of his tax court action.



1
  Rollback taxes represent "an amount equal to the difference, if any, between
the taxes paid or payable . . . and the taxes that would have been paid or payable
had the land been valued, assessed and taxed as other land in the taxing district,
in the current tax year (the year of change in use) and in such of the two tax
years immediately preceding, in which the land was valued, assessed and taxed
[as farmland]." N.J.S.A. 54:4-23.8. See also N.J. Tpk. Auth. v. Twp. of
Washington, 137 N.J. Super. 543, 547 (App. Div. 1975), aff’d o.b., 73 N.J. 180
(1977).
                                                                           A-4118-16T4
                                        2
      The relevant facts may be briefly summarized. In October 2014, the tax

assessor informed plaintiff that his property did not qualify for the farmland

assessment because plaintiff failed to provide proof demonstrating income

through farming. The county board of taxation initiated a complaint, pursuant

to N.J.S.A. 54:4-23.8, to invoke rollback taxes for 2013 and 2014 due to the

property's change in status.    Plaintiff was given notice and a hearing was

scheduled, at the conclusion of which the county board entered a judgment

assessing rollback taxes in the amount of $4,953.99.

      In January 2016, plaintiff appealed that determination to the Tax Court;

he also sought relief against the township, the assessor, the county board, the

county tax administrator, the president of the tax board, and tax board

commissioners. Plaintiff claimed, among other things, that these defendants

were liable for "abuse of process, harassment, and negligence." And he asserted

the unconstitutionality of the procedures that led to the rollback assessment.

      By motion, the Tax Court granted summary judgment in March 2016

dismissing with prejudice all plaintiff's claims for monetary damages. What

remained was plaintiff's appeal of the rollback determination, as to which the

township was the only remaining party.




                                                                         A-4118-16T4
                                        3
      The township moved in September 2016 to dismiss because plaintiff failed

to provide answers to interrogatories or allow inspection of the property. The

motion was granted but the action later reinstated. When plaintiff remained

recalcitrant in discovery, the township again moved for dismissal. As the result

of a hearing in January 2017, an order was entered that required plaintiff to

provide the unanswered discovery requests and to allow an inspection of the

property on February 28, 2017.

      Plaintiff, however, refused to permit an inspection as ordered. Even

though he had already been accommodated and the inspection delayed until the

winter harvesting season, plaintiff claimed the inspection could not occur when

ordered because the 2017 season abruptly ended due to unseasonably warm

weather.     The Tax Court granted the township's motion to dismiss with

prejudice, concluding that plaintiff "intentionally failed to comply with the

discovery order and that dismissal of the complaint [was] the appropriate

sanction."

      Plaintiff appeals, arguing:

             I. THE TAX COURT ERRED IN GRANTING
             SUMMARY JUDGMENT TO DEFENDANTS,
             DENYING PLAINTIFF'S CROSS-MOTION FOR
             SUMMARY JUDG[]MENT, AND DISMISSING
             PLAINTIFF'S COMPLAINT.


                                                                        A-4118-16T4
                                       4
            II. TAX COURT ERRED IN APPLYING GENERAL
            MOTORS CORP. v. CITY OF LINDEN, 150 N.J. 552
            (1996) THAT IN EFFECT GRANTED A COMMON
            LAW RECOGNITION OF A KANGAROO COUNTY
            TAX BOARDS, AND AS A RESULT, SHOULD
            RESULT IN ALLOWANCE OF THE OWNER OF A
            FARM ORGANIZED AS AN LLC TO REPRESENT
            THEMSELVES PRO SE.

            III. TAX COURT[] PROCEDURES WERE AS
            UNCONSTITUTIONAL    SIMILAR TO  THE
            SOMERSET COUNTY TAX BOARD.

            IV. SUBSTITUTION OF COUNSEL SHOULD NOT
            BE PERMITTED WHEN COUNSEL ATTEMPTS TO
            MISLEAD THE COURT ON THE SEQUENCE OF
            SUBSTITUTION AND INTERFERENCE WITH
            DISCOVERY.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion, R. 2:11-3(e)(1)(E), and affirm substantially for the reasons set

forth by Judge Patrick DeAlmeida in his thoughtful and well-reasoned opinions

on the motions that produced the orders under review.

      Affirmed.




                                                                         A-4118-16T4
                                       5